Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are currently pending and are examined on the record herein.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is non-provisional application No. 16/177,571.  Thus, the priority date of the instant invention is November 01, 2018.  

							IDS

	The information disclosure statement (IDS) submitted on 02/25/2020 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 7-11, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sridhar et al. (JAMA Ophthalmol., 2016, Vol. 134, No. 4, pgs. 437-443) in view of Kim et al. (Exp. Eye Res., 2010, Vol. 9, No. 4, pgs. 537-543) and Clark et al. (U.S. 6,011,023).  



Sridhar et al. teach that despite anti-vascular endothelial growth factor (VEGF) injections, a subset of eyes with neovascular age-related macular degeneration (i.e. choroidal neovascularization) still have persistent exudation (see abstract).  Patients with neovascular AMD received topical Dorzolamide-timolol (aflibercept with timolol maleate and Dorzolamide hydrochloride) twice daily as eye drops along with anti-VEGF therapy at the same interval for 8 months and the study found that a change in subfield thickness and subretinal fluid in eyes with persistent exudation (see abstract and pg. 438, right col., and pg. 442, right col.).  Sridhar et al. also teach that the typical standard of care treatment for neovascular age-related AMD consists of anti-VEGF, bevacizumab, ranibizumab, or aflibercept wherein such regiments are administered monthly, pro re nata (as needed) or treat and extend (see pg. 438, left col.).  Additionally, Sridhar et al. also teach that additional therapy is known to be combined with said regimen including corticosteroid, biweekly anti-VEGF dosing, and combination 
                                                                                	
	Sridhar et al. do not specifically teach a method of treating choroidal neovascularization comprising further adding the steroid prednisolone and the anti-inflammatory NSAID agent ketorolac.  Additionally, Sridhar et al. do not teach the addition of antibiotics or the specific dosage amount of the aforementioned ingredients, the pH value of the composition or that the anti-VEGF inhibitor led to reduced number of VEGF inhibitor intraocular injections.  

Kim et al. teach that topical 0.4% ketorolac on laser-induced choroidal neovascularization (CNV) four times daily caused reduced CNV on fluorescein angiography (FA) at 27% at 2-3 weeks (see abstract and pg. 4). Additionally, Kim et al. teach that PGE2 levels also decreased as well as VEGF levels (see abstract and pg. 5).  Additionally, Kim et al. teach that VEGF is now known as the principle mediator of ocular angiogenesis and is up-regulated and which causes inflammation and is found in AMD and CNV (see pg. 6, top paragraph).  Consequently, Kim et al. teach that topical ketorolac was found useful for inhibiting CNV and for suppressing PGE2 and VEGF production (see abstract and pg. 7).  



While Kim et al. did not explicitly teach that the VEGF led to reduced number of annual VEGF inhibitor injections, the examiner maintains that such reduction would necessarily ensue as Sridhar et al. demonstrated that the combination with Aflibercept led to reduced exudation.

With respect to the concentration amount of the aforementioned ingredients, the examiner contends that while the exact percentage of the ingredients are not disclosed 

As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  


Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine the composition of Sridhar with that of Kim and Clark since Sridar et al. that topical aqueous suppression with Dorzolamide-timolol in combination with adjuvant anti-VEGF therapy appears to represent a novel strategy for treating non-responders with neovascular AMD, and in light of Kim et al. who teach that ketorolac that ketorolac in useful in treating CNV, and in light of Clark et al. who teach that prednisolone and steroids are useful as anti-inflammatory agents against .  

		Claims 2, 6,  14, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sridhar et al. (JAMA Ophthalmol., 2016, Vol. 134, No. 4, pgs. 437-443) in view of Kim et al. (Exp. Eye Res., 2010, Vol. 9, No. 4, pgs. 537-543) and Clark et al. (U.S. 6,011,023 as applied to claims 1, 3-5, 7-11, 12-13, 15-17, and 19-20 above, and further in view of Iizuka et al. (J. of Pharmaceutical Sciences, Online October 2018, Vol. 138, pgs. 203-208).

The Sridhar, Kim, and Clark references are as discussed above and incorporated by reference herein.  However, Sridhar, Kim, and Clark do not teach addition of valproic acid to the aqueous composition.  Moreover, Sridhar, Kim, and Clark do not teach that addition of mTOR inhibitor would lead to induce autophagy and reduced druzen formation.

Iizuka et al. teach that retinal angiogenesis contributes to the pathogenesis of several ocular diseases (see abstract).  Valproic acid has been found to exert anti-angiogenic effects by inhibiting HDAC and thus was investigated to see its effect on retinal angiogenesis in mice (see abstract).  Iizuka et al. found that administration of valproic acid reduced neovascular tufts.  Moreover, Iizuka et al. found that ribosomal 

By the same token, the examiner contends that one skilled in the art would have found it obvious to add an mTOR inhibitor such as rapamycin since Iizuka et al. demonstrated that the mTOR pathway was activated in neovascular tuft.

While Iizuka et al. is silent on induction of autophagy and reduced druzen formation, the examiner contends that since Iizuka et al. teach administration of valproic acid and by extension mTOR inhibitor reduction of druzen formation and induction of autophagy would necessarily ensue as such effects are the results of administering an mTOR inhibitor in ocular disease.

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to further add valproic acid and the mTOR inhibitor, rapamycin since Iizuka et al. demonstrated increased mTOR activity in neovascular tufts in mice with retinal angiogenesis and given that valproic acid administration resulted in suppression of pathological retinal angiogenesis.  Given the teachings of Sridhar, Kim, Clark, and Iizuka, one of ordinary skill would have been motivated to further add rapamycin and valproic acid with the reasonable expectation of providing a method that is not only 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/05/2021